THIS was an action brought by Walker, as the assignee of an unnegotiable paper, made payable to plaintiff's intestate and assigned. There was a verdict for defendant. And now it was moved, in behalf of Ashe, that a rule should be made on Walker to show cause why he (Walker) should not pay the costs. And upon argument, and citing several cases adjudged in our courts, and upon time taken to consider, the Court adjudged accordingly, and ordered Walker to pay the costs, and execution to issue against him for them.
Overruled: Lea v. Brooks, 49 N.C. 425.